149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.
Harold Leroy PAGE; Jerry D. Ashburn; Steven Bruce Hepperle, Appellants,v.ELDORA BOYS TRAINING SCHOOL, sued as (1970 to 1974 ...Superintendent of Eldora Training School for Boys); LarryLukin, sued as Larry Lukin of Eldora Training School forBoys; Richard Turner, sued as Ex-Attorney General RichardTurner; Robert D. Ray, sued as Ex-Gov. Robert D. Ray;Unknown Superintendent, sued as I.S.M.F. Superintendent;Warden Haugh, sued as I.M.R. Warden Haugh; Director of IowaDepartment of Corrections, sued as Director of Corr.; ThomasMiller, sued as (1997 ... Tom Miller, Atty. Gen.); TerryBranstad, Governor, sued as Terry E. Branstad, Gov.; Stateof Iowa; John Doe, sued as John Doe # 4, 5, 6, 7, 8, 9, 10,11, 12, 13, 14, 15, 16, 17, 18, 19, and 20, were CottageManager's, cottage Staff, Health Center Staff, andCounselors at the Eldora Training School for Boy's; MaryVoss, a school teacher, at the Eldora Training School forBoys, Appellees.

No. 98-2064.
United States Court of Appeals, Eighth Circuit.
Submitted: May 5, 1998.Filed: May 8, 1998.
Appeal from the United States District Court for the Northern District of Iowa.
Before FAGG, BEAM, and HANSEN, Circuit Attorneys.
PER CURIAM.


1
Iowa inmates Harold Leroy Page, Jerry D. Ashburn, and Steven Bruce Hepperle appeal the district court's1 order dismissing their 42 U.S.C. § 1983 action.  Having carefully reviewed the record, we affirm the judgment of the district court for the reasons stated in its order opinion.  See 8th Cir.  R. 47A(a).


2
A true copy.



1
 The Honorable Edward J. McManus, United States District Judge for the Northern District of Iowa